DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 has been considered by the Examiner and made of record in the application file.

	
		
Examiner’s Amendments
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with the Applicant's Representative, Patrick Moon on March 08, 2022.

The application has been amended as follows: 

In the Claims
Claims 6-8 have been canceled.

Allowable Subject Matter
Tang (US 2020/0252849) is the closest reference that discloses a method where the network side determines whether to trigger the fallback for an UE (abstract). An IMS issues a VoIMS 
Kim et al. (US 2019/0191349) discloses a method in which a UE falls back to a 4G RAT (i.e., E-UTRAN) or a 4G core (e.g., EPC) that may stably receive a voice call service while being connected to an NG RAT or an NG core (e.g., 5G core). In the NG RAT or NG core, the voice call service may not be physically provided or may be physically provided, but may not be provided by a policy of a provider due to low reliability ([0119]).

However, the prior art fails to teach, in combination with all other limitations:
making available to an Access Mobility Function (AMF) a configuration parameter per Public Land Mobile Network (PLMN) indicating if early or late PCRF/PCF interaction with an IMS is used; using the configuration parameter to determine for the UE whether or not EPS fallback is available to the UE; as required by claims 1 and 5.  
Claims 2-4 are allowed as being dependent of the allowed independent claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642